Title: To Benjamin Franklin from Thomas Gordon, 5 February 1769
From: Gordon, Thomas
To: Franklin, Benjamin


Worthy Sir
Philada, Feby. 5th. 1769
It is a Tax on Superior Merrit and Benevolence, to be troubled with Importunities of every kind of People, who want Assistance. Your kindness formerly to my own Son, Encourages me now to Apply in behalf of my Son in Law Henry Benbridge, a very Deserving youth who has been Several Years in Italy for his improvement in Painting, and is now going to London for Business. As I am Sensable your Acquaintance must be large, and of the best fashion, Pardon me Sir, for Begging you’ll be kind enough (if he has merrit in his Profession) to Recommend him to such of your Acquaintance as you think may be likely to employ him: and I hope my Son will always have the Gratitude properly to Acknowledge with me the obligation Confer’d on us both. I am Sir with the greatest Esteem and Regard your most obedient humble Servant To Command.
Thos Gordon
 
Addressed: To Benjamin Franklin Esqr
